Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-8, 10-15 are pending in the instant application.
Allowable Subject Matter
Claims 1, 3-8, 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims; see remarks dated 4/25/22.  The closest prior art Oh et al. (US 2020/0359427) discloses SS block indexes mapped to DMRS for receiving SS/PBCH (0124-0125), but not the amended limitations of the independent claims.
Regarding independent Claim 1, 8, 15, the prior art fails to teach or suggest: wherein a number of indices of SS/PBCH blocks is less than a number of indices of DMRS sequences, wherein the number of the indices of the DMRS sequences is 8,
wherein the indices of the SS/PBCH blocks are cyclically mapped to the indices of the DMRS sequences,
wherein the number of indices of the SS/PBCH blocks is equal to Q, wherein the Q is an interval between the SS/PBCH blocks where a quasi co-location (QCL) may be assumed,
wherein actually transmitted SS/PBCH blocks among the SS/PBCH blocks are indicated by a bitmap indicating the indices of the SS/PBCH blocks,
wherein, based on the Q, the bitmap of 8 bits is received, and only Q bits among the 8 bits of the bitmap are available to indicate the actually transmitted SS/PBCH blocks., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467